.
                  THE   ATIDRXVEY            GESERAL




                           March 22, 1972

    Honorable Raymond W. Vowel1            Opinion No. M-1099
    Co~issioner
    State Department of Public             Re:   Whether a State Department
       Welfare                                   of Public Welfare employee
    John H. Reagan Building                      may legally continue to
    Austin, Texas 78701                          work for the Department
                                                 and receive his salary
                                                 while actively campaigning
                                                 for election as city council-
    Dear Mr. Vowell:                             man.
              Your request for an opinion poses the following question:

              "Can an employee of the State Department of
         Public Welfare legally continue to work for the
         Department and receive his State salary while at
         the same time he is actively campaigning for the
         elected position of City Councilman?"
              Section 31 of Article 695c, Vernon's Civil Statutes,
    applicable to the State Department of Public Welfare, provides:
              "No officer or employee of the State Depart-
         ment [of Public Welfare] shall use his official
         authority or influence or permit the use of the
         programs administered by the State Department for
         the purpose of interfering with an election or af-
         fecting the results thereof or for any political
         purpose. No such officer or employee shall take
         any active part in political management or in
         political campaignsor participate in any political
         activity, except that he shall retain the right
         to vote as he may please and express his opinion
         as a citizen on all political subjects. No such
         officer or employee shall solicit or receive, nor
         shall any such officer or employee be obliged to
         contribute or render, any service, assistance, sub-
         scriptions, assessments, or contributions for any
         political purpose. Any officer or employee of the
         State Department violating this Section shall be
         subject to discharge or suspension or such other

                                  -5366-
Hon. Raymond W. Vowell, page 2     Wd99,


    disaiplinary measures as may be provided by the
    rules and regulations of the State Department."
    (Brackets added.)
          Prohibitions such as those contained in the statute
quoted above are not unusual. The Hatch Act, enacted by the United
States Congress, 18 U.S.C. S61h, is an example. The obvious
purpose of enactments of this nature is to prevent any possibility
of conflict between the personal interest of a public employee
and his interest'as an employee of the public. In United Public
Workers.v. Mitchell, 330 U.S. 75 (1947) at 100 the United States
Supreme Court,defined what is prohibited:
         ,I
          . . . It,is only partisan political activity
    that is interdicted. It is active participation
    in political management and political campaigns.
    Expressions, public or private, on public affairs,
    personalities and matters of public interest, not
    an objective of party action, are unrestricted by
    law so long as the government employee does not
    direct his activities toward party success."
          You stated in your request that it is the policy of
your Department to require an employee to terminate his employ-
ment with the Department during the time such employee is actively
engaged in a political campaign for public office. It is our
opinion in view of the foregoing provisions of the State statute.
such regulation is in harmony with the prohibitions set out above.
          You are accordingly advised that an employee of the
State Department of Public Welfare may not legally continue to
work for the Department and receive his State salary while at
the same time he is actively campaigning for the elected position
of city councilman.
                        SU,MMARY
          An employee of the State Department of Public
     Welfare may not legally continue to work for the
     Department and receive his State salary while at
     the.same time he is actively campaigning for the
     elected position of city counci
                                    w*



                                       ney General'of Texas
                                                         ,
Hon. Raymond W. Vowell, page 3        (M-1099)



Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bob Lattimore
Mel Corley
Sig Aronson
Jim Swearingen
SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -5368-